
	
		I
		112th CONGRESS
		2d Session
		H. R. 6271
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. Tipton introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  certain farmland and family-owned business interests from the value of the
		  gross estate of decedents.
	
	
		1.Short titleThis Act may be cited as the
			 Family Farm and Small Business Tax
			 Relief Act of 2012.
		2.Exclusion from
			 gross estate of certain farmland and family-owned business interests
			(a)In
			 generalPart III of subchapter A of chapter 11 of the Internal
			 Revenue Code of 1986 (relating to gross estate) is amended by inserting after
			 section 2033 the following new section:
				
					2033A.Certain
				farmland and family-owned business interests
						(a)In
				generalIn the case of an estate of a decedent to which this
				section applies, the value of the gross estate shall not include the adjusted
				value of—
							(1)qualified
				farmland, and
							(2)the qualified
				family-owned business interests,
							of the
				decedent otherwise includible in the estate.(b)Estates to which
				section appliesThis section shall apply to an estate if—
							(1)the decedent was
				(at the date of the decedent’s death) a citizen or resident of the United
				States,
							(2)the executor
				elects the application of this section and files the agreement referred to in
				subsection (h),
							(3)during the 8-year
				period ending on the date of the decedent’s death there have been periods
				aggregating 5 years or more during which—
								(A)the qualified
				farmland or the qualified family-owned business interest, or both, as the case
				may be, was owned by the decedent or a member of the decedent’s family,
				and
								(B)there was material
				participation (within the meaning of section 2032A(e)(6)) by the decedent or a
				member of the decedent’s family in the operation of the qualified farmland or
				the business to which such interest relates.
								(c)Qualified
				family-Owned business interestsFor purposes of this
				section—
							(1)Adjusted
				valueThe adjusted value of any qualified family-owned business
				interest is the value of such interest for purposes of this chapter (determined
				without regard to this section), reduced by the excess of—
								(A)any amount
				deductible under paragraph (3) or (4) of section 2053(a), over
								(B)the sum of—
									(i)any indebtedness
				on any qualified residence of the decedent the interest on which is deductible
				under section 163(h)(3), plus
									(ii)any indebtedness
				to the extent the taxpayer establishes that the proceeds of such indebtedness
				were used for the payment of educational and medical expenses of the decedent,
				the decedent’s spouse, or the decedent’s dependents (within the meaning of
				section 152), plus
									(iii)any indebtedness
				not described in subparagraph (A) or (B), to the extent such indebtedness does
				not exceed $10,000.
									(2)Qualified
				family-owned business interest definedThe term qualified
				family-owned business interest has the meaning given such term by
				section 2057(e).
							(d)Qualified
				farmlandFor purposes of this section, the term qualified
				farmland means any real property—
							(1)which is located
				in the United States,
							(2)which is used as a
				farm for farming purposes (as defined in section 2032A(e)), and
							(3)which was acquired
				from or passed from the decedent to a qualified heir of the decedent which, on
				the date of the decedent’s death, was being so used by the decedent or a member
				of the decedent’s family.
							(e)Tax treatment of
				failure to materially participate in business or dispositions of
				interests
							(1)In
				generalThere is imposed an additional estate tax if, within 10
				years after the date of the decedent’s death and before the date of the
				qualified heir’s death—
								(A)in the case of a
				qualified family-owned business interest—
									(i)the material
				participation requirements of subsection (b)(3)(B) are not met with respect to
				the qualified family-owned business interest which was acquired (or passed)
				from the decedent,
									(ii)the principal
				place of business of a trade or business of the qualified family-owned business
				interest ceases to be located in the United States, or
									(iii)the qualified
				heir disposes of any interest in the qualified family-owned business interest,
				other than by a disposition to a member of the qualified heir’s family,
									(B)in the case of
				qualified farmland—
									(i)the qualified heir
				ceases to use the real property which was acquired (or passed) from the
				decedent as a farm for farming purposes, or
									(ii)the qualified heir disposes of any interest
				in qualified farmland, other than by a disposition to a member of the qualified
				heir’s family, or
									(C)(i)the qualified heir loses
				United States citizenship (within the meaning of section 877) or with respect
				to whom an event described in subparagraph (A) or (B) of section 877(e)(1)
				occurs, and
									(ii)such heir does not comply with the rules
				similar to the rules of section 2057(g) (relating to security requirements for
				noncitizen qualified heirs).
									(2)Additional
				estate tax
								(A)In
				generalThe amount of the additional estate tax imposed by
				paragraph (1) shall be equal to—
									(i)the applicable
				percentage of the adjusted tax difference attributable to the qualified
				family-owned business interest (as determined under rules similar to the rules
				of section 2032A(c)(2)(B)), plus
									(ii)interest on the
				amount determined under clause (i) at the underpayment rate established under
				section 6621 for the period beginning on the date the estate tax liability was
				due under this chapter and ending on the date such additional estate tax is
				due.
									(B)Applicable
				percentageFor purposes of this paragraph, the applicable
				percentage shall be determined under the following table:
									
										
											
												If the event described in
						 paragraph (1) occurs in the following year of material
						participation: The
						applicable percentage is: 
												
											
											
												1 through 6100
												
												780
												
												860
												
												940
												
												1020.
												
											
										
									
								(C)Adjusted tax
				differenceFor purposes of subparagraph (A)—
									(i)In
				generalThe adjusted tax difference attributable to a qualified
				family-owned business interest is the amount which bears the same ratio to the
				adjusted tax difference with respect to the estate (determined under clause
				(ii)) as the value of such interest bears to the value of all qualified
				family-owned business interests described in subsection (b)(2).
									(ii)Adjusted tax
				difference with respect to the estateFor purposes of clause (i),
				the term adjusted tax difference with respect to the estate means
				the excess of what would have been the estate tax liability but for the
				election under this section over the estate tax liability. For purposes of this
				clause, the term estate tax liability means the tax imposed by
				section 2001 reduced by the credits allowable against such tax.
									(f)Other
				definitions and applicable rulesFor purposes of this
				section—
							(1)Qualified
				heirThe term qualified heir—
								(A)has the meaning
				given to such term by section 2032A(e)(1), and
								(B)includes any
				active employee of the trade or business to which the qualified family-owned
				business interest relates if such employee has been employed by such trade or
				business for a period of at least 10 years before the date of the decedent’s
				death.
								(2)Member of the
				familyThe term member of the family has the meaning
				given to such term by section 2032A(e)(2).
							(3)Material
				participationThe term
				material participation has the meaning given to such term by
				section 2032A(e)(6).
							(4)Applicable
				rulesRules similar to the following rules shall apply:
								(A)Section
				2032A(b)(4) (relating to decedents who are retired or disabled).
								(B)Section
				2032A(b)(5) (relating to special rules for surviving spouses).
								(C)Section
				2032A(c)(2)(D) (relating to partial dispositions).
								(D)Section
				2032A(c)(3) (relating to only 1 additional tax imposed with respect to any 1
				portion).
								(E)Section
				2032A(c)(4) (relating to due date).
								(F)Section
				2032A(c)(5) (relating to liability for tax; furnishing of bond).
								(G)Section 2032A(c)(6) (relating to cessation
				of qualified use).
								(H)Section
				2032A(c)(7) (relating to no tax if use begins within 2 years; active management
				by eligible qualified heir treated as material participation).
								(I)Section 2032A(c)(8) (relating to qualified
				conservation contribution is not a disposition).
								(J)Paragraphs (1) and
				(3) of section 2032A(d) (relating to election; agreement).
								(K)Section
				2032A(e)(10) (relating to community property).
								(L)Section
				2032A(e)(14) (relating to treatment of replacement property acquired in section
				1031 or 1033 transactions).
								(M)Section 2032A(f)
				(relating to statute of limitations).
								(N)Section 2032A(g) (relating to application
				of this section and section 6324B to interests in partnerships, corporations,
				and trusts).
								(O)Section 2032A(h) (relating to special rules
				for involuntary conversions of qualified real property).
								(P)Section 2032A(i) (relating to exchanges of
				qualified real property).
								(Q)Section 6166(b)(3)
				(relating to farmhouses and certain other structures taken into
				account).
								(R)Subparagraphs (B),
				(C), and (D) of section 6166(g)(1) (relating to acceleration of
				payment).
								(S)Section 6324B
				(relating to special lien for additional estate
				tax).
								.
			(b)Conforming
			 amendmentSection 2032A of
			 such Code is amended by adding at the end the following:
				
					(e)TerminationThis section shall not apply with respect
				to decedents dying after December 31,
				2012.
					.
			(c)Clerical
			 amendmentThe table of sections for part III of subchapter A of
			 chapter 11 of such Code is amended by inserting after the item relating to
			 section 2033 the following new item:
				
					
						Sec. 2033A. Family-owned business
				exclusion.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after December 31, 2012.
			3.Estate Tax Made
			 Permanent
			(a)In
			 generalTitle III of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010 is amended by striking section
			 304.
			(b)Conforming
			 amendmentSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 title V of such Act.
			(c)Effective
			 dateThe amendment made by subsection (a) shall apply to estates
			 of decedents dying, gifts made, and generation skipping transfers after
			 December 31, 2012.
			
